Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00502-CV

                         IN RE STALLION OILFIELD SERVICES, LTD.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 1, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 21, 2014, relator filed a petition for writ of mandamus complaining of the trial

court’s denial of a motion to abate the underlying proceeding in favor of a suit filed in another

county. The court has considered relator’s petition for writ of mandamus and the response filed on

behalf of the real party in interest and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 13-11-52737-CV, styled Jose Perez v. Stallion Oilfield Services Ltd. and
Stallion Oilfield Services in its Common or Assumed Name, pending in the 79th Judicial District Court, Jim Wells
County, Texas, the Honorable Richard C. Terrell presiding.